FILED
                                                                                  June 22, 2021
                                                                                 EDYTHE NASH GAISER, CLERK
                              STATE OF WEST VIRGINIA                             SUPREME COURT OF APPEALS

                            SUPREME COURT OF APPEALS                                 OF WEST VIRGINIA




In re H.B.

No. 21-0135 (Wood County 20-JA-65)


                               MEMORANDUM DECISION

         Petitioner Mother J.J., by counsel Michele Rusen, appeals the Circuit Court of Wood
County’s January 27, 2021, order terminating her parental rights to H.B. 1 The West Virginia
Department of Health and Human Resources (“DHHR”), by counsel Brandolyn N. Felton-Ernest,
filed a response in support of the circuit court’s order. The guardian ad litem, Debra L. Steed, filed
a response on behalf of the child in support of the circuit court’s order. On appeal, petitioner argues
that it was error to adjudicate her of abuse or neglect and to terminate her parental rights without
considering less-restrictive alternatives.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In April of 2020, the DHHR filed an abuse and neglect petition alleging that it received a
referral from an individual who was watching H.B. for petitioner. According to this individual,
then-eight-year-old H.B. disclosed that her maternal uncle touched her inappropriately. The
reporter also indicated that H.B. disclosed that she was exposed to drug use and domestic violence.
The reporter believed petitioner was attempting to evade Child Protective Services (“CPS”) by
moving to at least four different places within West Virginia within a short timeframe. CPS began
an investigation, during which the child confirmed that petitioner and the father engaged in
physical altercations with her adult brother and that she did not feel safe in petitioner’s home. The
child also described seeing petitioner, the father, and her adult brother smoke something out of a
glass pipe that “isn’t tobacco.” According to the child, petitioner and the other adults smoked daily.
The child also confirmed that her uncle “touched [her] where he wasn’t supposed to.” CPS
contacted petitioner, who agreed to a temporary protection plan that allowed the child to stay out

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).


                                                  1
of the home while CPS completed its investigation. The child then underwent a forensic interview,
during which she described the domestic violence she witnessed in petitioner’s home in detail,
including that she had observed physical injuries on both parents following their altercations with
her brother. The child also disclosed that she witnessed physical altercations between petitioner
and her father, including instances when petitioner was the aggressor. The child also indicated that
her brother physically abused her as well and that petitioner “only believed [her] sometimes.”
Further, the child described petitioner “smok[ing] dope” that was clear in appearance. The child
then disclosed an instance in which she visited her “Papaw” and her uncle took her on a four-
wheeler ride. While she was with her uncle, he touched her on her “girl place,” which she gestured
to be her groin. According to the child, after informing petitioner about the incident, petitioner
instructed her simply to not ride on the uncle’s four-wheeler again. Based on these facts, the DHHR
alleged that petitioner abused and/or neglected the child by engaging in domestic violence in her
presence, abusing substances that inhibited her ability to parent, and allowed the child to be cared
for by inappropriate individuals.

        In September of 2020, the court held an adjudicatory hearing. The court considered the
child’s recorded interview, which it found “credible and consistent to a large degree,” and
testimony from other individuals, including petitioner. Based on the evidence, the court found that
petitioner engaged in domestic violence in the home in the child’s presence and abused drugs in
the child’s presence. As such, the court found clear and convincing evidence that petitioner abused
and neglected the child. The court also granted petitioner a post-adjudicatory improvement period.
Following the hearing, the multidisciplinary team (“MDT”) developed terms and conditions for
petitioner’s improvement period, including that she be required to participate in parenting services,
attend visitation with the child, abstain from drugs and alcohol, complete a substance abuse
assessment, submit to random drug screens, participate in a domestic violence group, and engage
in therapy, among other requirements.

         In a court summary filed on October 30, 2020, the DHHR indicated that it had no contact
with petitioner following the prior hearing. According to the DHHR, petitioner informed the
worker that she did not have a phone. The DHHR also indicated that petitioner had not submitted
to any drug screens. According to a DHHR court summary filed on December 17, 2020, petitioner
still had not contacted the DHHR or her service providers, had not submitted to any drug screens,
and still had not signed the terms and conditions of her improvement period. During a hearing in
December of 2020, the DHHR and the guardian moved to terminate petitioner’s improvement
period due to her noncompliance. The court granted the motion and set the matter for disposition.

        In a court summary from January 20, 2021, the DHHR indicated that it still had no contact
with petitioner. Moreover, petitioner still had not signed the terms and conditions of her
improvement period, contacted her service providers, or otherwise participated in any way. The
child’s CASA representative also filed a report that stated that “CASA is not aware of any actions
taken by [petitioner] to complete the requirements of the improvement period.” That same month,
the court held a dispositional hearing, during which it found that petitioner “had the opportunity
to comply with her improvement period since September 9, 2020, yet she has never signed her
terms and conditions.” The court also found that petitioner “has not stayed in contact with the
Department worker, [her service provider], has not participated in visitation, and has not drug
screened.” Based on the evidence of petitioner’s total noncompliance during the proceedings, the

                                                 2
court found that there was no reasonable likelihood that petitioner could substantially correct the
conditions of abuse and neglect in the near future and that termination of her rights was necessary
for the child’s welfare. Therefore, the court terminated petitioner’s parental rights. 2 It is from the
circuit court’s dispositional order that petitioner appeals.

       The Court has previously established the following standard of review:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

         On appeal, petitioner first argues that the court erred in adjudicating her of abusing and
neglecting the child. Without any citation to the record, in violation of Rule 10(c)(7) of the Rules
of Appellate Procedure, petitioner simply asserts that the court’s findings of abuse and neglect are
“without factual support” and that there was “no evidence that [she] abused her child.” This
argument is a gross misrepresentation of the record. As set forth above, the court considered the
child’s forensic interview, wherein she disclosed having witnessed petitioner engage in domestic
violence with multiple family members and abuse drugs on a daily basis. This is more than
sufficient evidence upon which to base petitioner’s adjudication. According to West Virginia Code
§ 49-1-201, an “abused child” is a child “whose health or welfare is being harmed or threatened
by . . . [a] parent . . . who knowingly or intentionally inflicts, attempts to inflict, or knowingly
allows another person to inflict, physical injury or mental or emotional injury, upon the child or
another child in the home.” The evidence clearly shows that petitioner’s conduct, at a minimum,
threatened to inflict mental or emotional injury on the child, as evidenced by the fact that the child
disclosed that she did not feel safe in petitioner’s home because of the extensive domestic violence
and substance abuse. The court further found that the child’s disclosures were credible, a finding
we decline to disturb on appeal. Michael D.C. v. Wanda L.C., 201 W. Va. 381, 388, 497 S.E.2d
531, 538 (1997) (“A reviewing court cannot assess witness credibility through a record. The trier
of fact is uniquely situated to make such determinations and this Court is not in a position to, and
will not, second guess such determinations.”). As such, it is clear that petitioner is entitled to no
relief.


       2
         The father is currently participating in an improvement period. According to the DHHR,
the permanency plan for the child is reunification with the father, while the concurrent permanency
plan is adoption in the current foster home.
                                                  3
        Finally, petitioner argues that the circuit court erred in terminating her parental rights
because she could not receive mail or phone messages regarding these proceedings due to her
homelessness and poverty which greatly hindered her ability to participate in the proceedings. We
find no merit to this argument. Although it is true that the DHHR recognized that petitioner lacked
a phone, we nonetheless recognize that

       [w]hen any improvement period is granted to a respondent pursuant to this section,
       the respondent shall be responsible for the initiation and completion of all terms of
       the improvement period. The court may order the state department to pay expenses
       associated with the services provided during the improvement period when the
       respondent has demonstrated that he or she is unable to bear the expenses.

W. Va. Code § 49-4-610(4)(A). According to the record, petitioner did not make any effort to
participate in her post-adjudicatory improvement period. This includes her failure to take even the
meager step of signing the terms and conditions thereof. Further, while petitioner indicated that
she did not have access to a phone, she did not address this issue with the DHHR in any way such
that she could fulfill her responsibilities under the improvement period. In short, petitioner’s lack
of a phone did not absolve her of making some effort to contact the DHHR or otherwise participate
in services designed to remedy the conditions of abuse and neglect at issue.

        Based on petitioner’s total noncompliance during the proceedings below, we find no error
in the circuit court’s termination of her parental rights. While petitioner argues that the court did
not consider any less-restrictive dispositional alternatives, we find that it was not required to
because it found that there was no reasonable likelihood that petitioner could substantially correct
the conditions of abuse and neglect in the near future and that termination of her parental rights
was necessary for the child’s welfare. West Virginia Code § 49-4-604(c)(6) permits a circuit court
to terminate parental rights upon these findings, and petitioner does not challenge them on appeal.
Further, this Court has held that

                “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] . . . may be employed without the use of intervening less
       restrictive alternatives when it is found that there is no reasonable likelihood under
       [West Virginia Code § 49-4-604(d)] . . . that conditions of neglect or abuse can be
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
       114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). As such, we find no error in the
circuit court’s termination of petitioner’s parental rights.

         Lastly, because the proceedings regarding the father are ongoing, this Court reminds the
circuit court of its duty to establish permanency for the child. Rule 39(b) of the Rules of Procedure
for Child Abuse and Neglect Proceedings requires that




                                                 4
       [a]t least once every three months until permanent placement is achieved as defined
       in Rule 6, the court shall conduct a permanent placement review conference,
       requiring the multidisciplinary treatment team to attend and report as to progress
       and development in the case, for the purpose of reviewing the progress in the
       permanent placement of the child.

Further, this Court reminds the circuit court of its duty pursuant to Rule 43 of the Rules of
Procedure for Child Abuse and Neglect Proceedings to find permanent placement for the children
within twelve months of the date of the disposition order. As this Court has stated,

                [t]he [twelve]-month period provided in Rule 43 of the West Virginia Rules
       of Procedure[] for Child Abuse and Neglect Proceedings for permanent placement
       of an abused and neglected child following the final dispositional order must be
       strictly followed except in the most extraordinary circumstances which are fully
       substantiated in the record.

Cecil T., 228 W. Va. at 91, 717 S.E.2d at 875, syl. pt. 6. Moreover, this Court has stated that

               [i]n determining the appropriate permanent out-of-home placement of a
       child under [West Virginia Code § 49-4-604(c)(6)], the circuit court shall give
       priority to securing a suitable adoptive home for the child and shall consider other
       placement alternatives, including permanent foster care, only where the court finds
       that adoption would not provide custody, care, commitment, nurturing and
       discipline consistent with the child’s best interests or where a suitable adoptive
       home [cannot] be found.

Syl. Pt. 3, State v. Michael M., 202 W. Va. 350, 504 S.E.2d 177 (1998). Finally, “[t]he guardian
ad litem’s role in abuse and neglect proceedings does not actually cease until such time as the child
is placed in a permanent home.” Syl. Pt. 5, James M. v. Maynard, 185 W. Va. 648, 408 S.E.2d 400
(1991).

       For the foregoing reasons, we find no error in the decision of the circuit court, and its
January 27, 2021, order is hereby affirmed.

                                                                                          Affirmed.

ISSUED: June 22, 2021

CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton



                                                 5